                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

DAVID WEBB,                             )
                                        )
             Petitioner,                )
                                        )
       v.                               )      CASE NO. 2:19-CV-899-WKW
                                        )                [WO]
UNITED STATES OF AMERICA,               )
                                        )
             Respondent.                )

                                    ORDER

      On December 6, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 5.) Upon an independent review of

the record and the Recommendation, it is ORDERED that the Recommendation is

ADOPTED and this action is DISMISSED without prejudice for lack of subject-

matter jurisdiction. Final judgment will be entered separately. Petitioner is not

required to obtain a certificate of appealability to appeal this court’s judgment,

should he desire to do so, because it is not “‘a final order in a habeas corpus

proceeding’” within the meaning of 28 U.S.C. § 2253(c). Hubbard v. Campbell,

379 F.3d 1245, 1247 (11th Cir. 2004) (quoting § 2253(c)).

      DONE this 11th day of February, 2020.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE
